Citation Nr: 1212807	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a substantive appeal of denial of the claims for service connection for bilateral hearing loss, low back, left knee, right knee, left ankle, right ankle, and bilateral athlete's foot disabilities was timely filed.


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio determined that a substantive appeal received in December 2006 as to a May 2005 rating decision was not timely.  

Additionally, this action arises from whether an appeal from the denials of several service connection issues was timely.  The Board finds that a brief procedural history would be beneficial.  In a May 2005 rating decision, the RO in Buffalo, New York denied service connection for bilateral hearing loss, low back, left knee, right knee, left ankle, right ankle, and bilateral athlete's foot disabilities.  A timely notice of disagreement (NOD) was received in June 2005; a statement of the case (SOC) was issued in January 2006.  The Veteran's substantive appeal was not received until December 2006.  The timeliness of that substantive appeal is at issue in this appeal.

The Board observes that, in a July 2009 rating decision, the RO subsequently granted service connection for bilateral hearing loss, low back, bilateral knee, and bilateral ankle disabilities.  In other words, the RO awarded service connection for all of the issues denied in May 2005 except for claims for service connection for bilateral athlete's foot.  The Veteran subsequently filed an August 2009 NOD regarding the effective dates assigned to his disabilities.  In a November 2009 SOC, the RO awarded earlier effective dates of December 22, 2006--the date the substantive appeal was received for the May 2005 denial of service connection, which the RO treated as a petition to reopen.  The Board observes that the Veteran did not submit a substantive appeal regarding the earlier effective date claims.  However, the Board is cognizant that the decision of whether the December 2006 substantive appeal was timely could result in earlier effective dates of the awards of service connection.  Therefore, since earlier effective dates are possible, and since the issue of entitlement to service connection for bilateral athlete's foot has not yet been granted, the Board finds that the issue of the timeliness of the December 2006 substantive appeal for a May 2005 rating decision is properly before it, despite the RO awarding service connection for most of the issues denied in May 2005.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his February 2009 substantive appeal, the Veteran indicated that he did not wish to have a hearing before a Veterans Law Judge (VLJ).  However, in August 2009, the Veteran submitted an additional VA Form 9 requesting an in-person hearing before a VLJ at the RO.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with an in-person hearing, nor has he withdrawn such hearing request.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

However, prior to a hearing being scheduled, clarification as to who is representing the Veteran is necessary.  The Board observes that a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" appointing the Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative was submitted to the RO in June 2005.  However, a VA Form 21-22 appointing the Disabled American Veterans (DAV) as the Veteran's representative was received at the RO in Roanoke, Virginia in November 2006.  A notation at the bottom indicates that the appointment of the DAV was acknowledged on March 26, 2007.  Similarly, a notation on the June 2005 VA Form 21-22 appointing the VFW indicated that a revocation was effective March 26, 2007, due to a new Power of Attorney (POA) being appointed.  The submission of a new VA Form 21-22 appointing DAV as the POA revoked the appointment of the VFW.  See 38 C.F.R. § 14.631(f)(1) (2011). 

Despite the fact that the appointment of the VFW as the Veteran's representative was revoked by the subsequent appointment of the DAV, the Veteran is adamant that he has never appointed any representative other than the VFW.  A statement from the Veteran received in April 2008 indicates that he first assigned the VFW as his POA when he first visited the county veterans' service office and that it had "never been revoked or changed to the DAV."  It appears that the Veteran submitted that statement through the VFW.  

As of now, however, the most recent VA Form 21-22 signed by the Veteran and of record is in favor of the DAV, and this appointment revoked the appointment of the VFW.  However, as the Veteran is insistent that he never appointed the DAV, the Board finds that, on remand, the Veteran should be afforded the opportunity to clarify who he wishes to appoint as his representative.  In other words, the Veteran should be afforded the opportunity to submit a new VA Form 21-22 or a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" appointing a representative, including the VFW if he so chooses.  On remand, the RO should send these forms to the Veteran with accompanying instructions.  Thereafter, the newly executed POA, if returned by the Veteran, should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," and VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" with accompanying instructions.  The Veteran should be notified that a current appointment of the DAV is in effect and that, if he does not wish to have the DAV as his representative, he should submit authorization for a new POA on of these forms in order for VA to recognize that new organization (including the VFW) or he should specifically state that he wishes to have no POA, including the DAV.  If the Veteran returns a properly completed POA form, it should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for an in-person hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

